DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 14th, 2021 has been entered.
 This action is in response to the amendments filed on Sept 14th, 2021. A summary of this action:
Claims 1-3, 6-12, 15-26 have been presented for examination.
Claims 1, 10, 20 are amended
Claims 25-26 are newly added
Claims 1-3, 6-12, 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 25-26 are rejected under 35 U.S.C. § 112(b) as being indefinite
Claim 1-3, 6, 8-12, 15, 17-18, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431.
Claim 7, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
Claim 1-3, 6, 8-12, 15, 17-18, 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18, 20 of copending Application No. 16/207,254 in view of  Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 
Claim 7, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18 of copending Application No. 16/207,254 in view of Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
Claims 1-3, 6, 8-12, 15, 17-18, 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 20 of copending Application No. 16/207,281  
Claim 7, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, and 20 of copending Application No. 16/207,254 in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the double patenting rejection
	The rejection is maintained, as per the MPEP § 804: As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated...Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner, e.g. MPEP § 2274: “In 

	The rejection shall be maintained until such a time that either 1) a proper terminal disclaimer is filed, or 2) the co-pending applications become patentably distinct enough to overcome the rejection.
	At present, neither has occurred. 

Regarding the § 103 Rejection

The applicant submits (Remarks, page 11, emphasis by applicant):
In other words, amended claim 1 conditionally generates and outputs the visual representation based on how close the estimated crack density is to a baseline crack density for that type of composite filler material

The Examiner agrees. This is a contingent limitation whereas per MPEP §2111.04: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met...The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur...Therefore "[t]he Examiner 

	And by the applicant’s own claim interpretation, the amendments have rendered the limitations of “generating...the spacing requirement” and “outputting the visual representation” as no longer required for claim 10.
	For compact prosecution, the Examiner does not use this contingent limitation interpretation as the prior art relied upon below has such a contingent case, but the Examiner is providing notice to the applicant that the claims are reasonably be interpreted in such a manner as per the claims, the arguments, and the MPEP. 

The applicant submits (Remarks, pages 11-12, heading of “Lee”):
The primary reference, Lee, discloses a simplified shear lag analysis using a progressive damage scheme for crossply composite laminates under uniaxial tensile loading. Lee Abstract. Lee recognizes that an initial set of one or more cracks in laminate cause a redistribution of stresses within a laminate, and thus, subsequent cracks occur in the laminate. E.g., Lee, pp. 1233-1234. Lee provides formulae for calculating crack density but is entirely silent with respect to a computing device specially configured to conditionally generate and output a visual representation of a composite filler material based on whether an estimated crack density matches a baseline crack density for that type of composite filler material to within a predefined threshold. In fact, the Office Action acknowledges that Lee fails to teach or suggest generating and outputting the claimed visual representation of the composite filler material... 

	This argument is moot – as stated in the argument, the position of the Examiner as previously made of record is the core of this argument, wherein other prior art was relied upon under § 103 for the prior rejection for these argued limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, as stated in the rejection, Lee was not relied upon for the features that are now contingent. 

The applicant submits (Remarks, pages 12, heading of “George”):
George discloses a method for manufacturing and using a laminated composite radius filler. E.g., George, Abstract. The disclosed filler may be disposed between two structural components.

This argument is moot – George was not relied on for such teachings.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, as stated in the rejection, George was not relied upon for the features that are now contingent. 

The applicant submits (Remarks, pages 12, heading of “Meer”):
The final reference, Meer, relates to the cohesive modeling of transverse cracking in laminates under in-plane loading. More particularly, Meer derives a value for the stiffness of an interface using an analytical shear lag model. Meer, Abstract. The FOA cites to Figure 9 of Meer alleging that it teaches generating and outputting a visual representation of a composite filler material, as claimed. Respectfully, Applicant disagrees. Whatever this figure shows is not a visual representation of a composite filler material, as claimed. In contrast, as explicitly disclosed in Meer, it is a visual representation of a scaling field used in Meer to determine crack density in crack density simulations. 

	This argument is not persuasive.
	To summarize the rejection: Lee teaches a shear lag model for composites. Meer uses a shear lag model to form a finite element model to then perform various simulations and provide various visualizations.
	The applicant’s argument’s piecemeal the references and the rejection, and ignore the full teachings of the art, nor how they were combined.
	In addition to this, the applicant is arguing a claim interpretation implicitly of the limitation of the “visual representation of a composite filler material” but fails to state why or how the Examiner’s reading of this was unreasonable under the BRI.
	Instead, it merely is “Whatever this figure shows is not...” – this is a conclusory argument without merit, and ignores the other relied upon portions of Meer, and ignores the BRI of their own claim.
	The applicant does not state what the claim is limited to, but only what they intend for it to not encompass, i.e. the prior art.

	Furthermore, as to what this figure shows: it is a visual representation of the scaling fields of the composite material”, i.e. an example of what is recited in the claims. 
	The claims then recites that this representation is “graphically indicating the progressive cracking in the composite filler material;” – the scaling fields as relied upon in part are showing the scaling fields used in the “Crack density simulations”, i.e. visually/graphically indicating the progressive cracking as claimed, i.e. § 5 ,¶ 1 "In this section, the model with a single layer of elements per ply and a deformable interface is tested on a case with progressive cracking" (Rejection, page 39),. E.g. see figure 10 for an example of the result of this.
	For another example – see figure 6, as cited in the rejection.
	See the other figures in Meer – there are numerous examples of this limitation in Meer.

	Instead of the arguments actually addressing the reference in the manner relied upon, and the rationale for that reference, they simply argue that the claim says X, and that there is no manner in which the art encompasses X because “Whatever” (Remarks, page 12).

	And then to the applicant’s later arguments: This is an arguments without merit, i.e. this merely states: “This is because Meer is not concerned with such details. Rather, Meer is concerned determining a crack density for crack density simulations based on the scaling field.”

	Clearly, the mere fact that Meer uses a “scaling field” as part of the solution does not mean Meer is limited to being concerned with only this, as is clear from at least the abstract of Meer. The applicant’s arguments amount to nothing more than arguments of counsel. 
	See MPEP § 2145: “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney 

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-12, 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is treated as representative of claims 10 and 20 – claims 10 and 20 are rejected under a similar rationale as claim 1. 


	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold:

These limitations are not supported.
The specification support for such a conditional limitation is for modifying the ILS strength, which is not what is claimed as being contingent – see figure 9, see ¶¶ 70-71: “If method 60 determines that the determined crack density for the predicted cracks matches the baseline crack density (box 64), either exactly or to within an acceptable threshold, method 60 utilizes the lnterlaminar Shear (ILS) strength of the noodle 20 material under test to generate a computer model of the connection interface (box 68)...However, if the determined crack density for the predicted cracks does not match the baseline crack density, at least to within a predefined threshold amount (box 64), method 60 modifies the current ILS strength of the noodle 20 material (box 66). The ILS modifications can be performed using any technique needed or desired, but in one aspect, the I LS strength is iteratively increased by 10% of its current value each time the computed crack density does not match the baseline crack density to within a predetermined threshold.”
For what this supports – see newly added claim 25, if this were to be taken on its own, i.e. as an independent step as set forth in ¶¶ 70-71 and figure 9. 

Furthermore, the applicant submitted ¶¶ 67-69 for support in the Remarks, Sept. 14th, 2021, page 11 and figure 6 – figure 6 and the description cited fail to support the present contingency, i.e. figure 6 is again for the modification of “the ILS strength of the filler material” and ¶¶ 67-69 do not describe this portion of the figure, instead this description is in ¶¶ 70-71. 

It does not support the present contingency that:
and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold:
	2 of 15Application Ser. No. 16/207311generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 

 	Instead, it supports: 




    PNG
    media_image1.png
    806
    926
    media_image1.png
    Greyscale


	Or as described in part in ¶ 22: “In one aspect, the method further comprises comparing the density of the predicted cracks in the computer model of the connection interface to a baseline crack density, modifying the ILS strength of the filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density, and generating a refined computer model of the connection interface as a function of the modified ILS strength of the filler material, wherein the refined computer 


Regarding claim 25: 
Claim 25 recites:
	The computer of claim 1, wherein responsive to determining that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, the processing circuitry is further configured to, iteratively:
	increase an interlaminar shear (ILS) strength of the composite filler material;
	and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. 

	Claim 25 by its use of “wherein” may be reasonably interpreted in one manner that the “wherein” conveys that this adds an additional step into the contingent limitations in claim 1, which are rejected under § 112(a) above.
	This claims further adds another step – the combination of such steps as recited in claim 25, as incorporated into claim 1, is not supported by the instant specification. 
	Instead, for what is supported – see the above citations including to ¶ 22.

Regarding Claim 26.
Claim 26 recites: 
	The computer of claim 25, wherein the processing circuitry is further configured to generate the visual representation of the composite filler material responsive to determining that 8 of 15Application Ser. No. 16/207311the recalculated estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold.
	This is wholly not supported, for a similar rationale as claim 1.
	There is no support for forcing this to be a contingency – the only contingency is for the ILS strength.
	E.g. see figure 9 as cited above and ¶¶ 70-71, and ¶ 22.
	Figure 11, and ¶ 95 state: “In one aspect, for example, the computing device 70 generates a visual representation of the computer model based on the data and information associated with the computer model (box 142) before outputting the visual representation to a display device for the user (box 144)”
	This merely conveys that the visual representation is based on the computer model, e.g. by the computer model being generated, e.g. figure 9 # 106: “GENERATE A COMPUTER MODEL OF THE CONNECTION INTERFACE AS A FUNCTION OF THE SPACING REQUIREMENT AND AN INTERLAMINAR SHEAR (ILS) STRENGTH OF THE CONNECTION INTERFACE” 
	
	The claimed invention would not have been clearly recognized as claiming the disclosed invention by a skilled person, i.e. the presently recited claims, including claims 1, 25, and 26 recite a set of contingent limitations as recitred in combination that are not supported.
modifying the ILS strength of the filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density, and generating a refined computer model of the connection interface as a function of the modified ILS strength of the filler material”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites:
	The computer of claim 1, wherein responsive to determining that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, the processing circuitry is further configured to, iteratively:
	increase an interlaminar shear (ILS) strength of the composite filler material;
and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. 

Claim 1, upon which claim 25 depends upon, recites: 
	and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold:

	Claim 25 is indefinite as it is not clear if it is further limiting the limitation in claim 1, i.e. the use of the “wherein”, or if it is its own limitation – as there is no other antecedent basis, i.e. the claim fails to recite “wherein the response to the determination that the....to within the...threshold”

	For purposes of Examination, in light of ¶¶ 70-71 as cited above and figures 6 and 9 of the specification, the Examiner will interpret claim 25 as:
The computer of claim 1, wherein the processing circuity is further configured to determine that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, wherein in response to this determination the processing circuity is further configured to:
	increase an interlaminar shear (ILS) strength of the composite filler material;
	and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. 

Claim 26 recites:
	The computer of claim 25, wherein the processing circuitry is further configured to generate the visual representation of the composite filler material responsive to determining that 8 of 15Application Ser. No. 16/207311the recalculated estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold.

Claim 1, upon which claim 25 depends upon, recites: 
	and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold:

	Claim 25 is indefinite as it is not clear if it is further limiting the limitation in claim 1, i.e. the use of the “wherein”, or if it is its own limitation – as there is no clear antecedent basis, i.e. the claim fails to recite “wherein the response to the determination that the....to within the...threshold”

	In addition, claim 26 now recites a “the recalculated estimated crack density” – however, there is no such previous recitation of this feature, i.e. this lacks antecedent basis, and this renders the claim scope indefinite as claim 26 appears to now be requiring some but neither this claim nor claim 1 make it clear when this recalculation step occurs. 

	For purposes of Examination, in light of ¶¶ 70-71 as cited above and figures 6 and 9 of the specification, the Examiner will interpret claim 25 as:
	The computer of claim 25, wherein the processing circuitry is further configured to:
	recalculate the estimated crack density responsive to determining that the estimated crack density does not match the baseline crack density to within the predetermined threshold; and
generate the visual representation of the composite filler material responsive to determining that the recalculated estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6, 8-12, 15, 17-18, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431.

Regarding Claim 1
Sgambittera teaches:
	A computer configured to determine progressive cracking in a composite filler material ... the computer comprising: (Sgambittera, abstract, teaches “A constitutive model for laminated composite shells...” wherein “The model predicts crack initiation and evolution in good agreement with published experimental results for several materials and many different laminate stacking sequences....The excellent predictive capabilities of the model and its versatility of application to a variety of materials and laminate configurations hinges upon computation of energy release rate for the entire laminate as a results of cracks propagating in any one lamina.”, in other words a system for modelling cracking in “composite materials” – see § 1 last paragraph: “Although stress-based and strain-based failure criteria with ply values adjusted for in-situ effects [3] can predict damage (crack) initiation, they cannot predict damage evolution. Therefore, the crack density needed by the aforementioned models is not i.e. the model predicts the “damage evolution” of progressive cracking for composites, e.g. see figures 13-14 that show the crack density by color coding (see the scale) from “crack initiation” to “crack saturation”, see figure 5 which provides an example of the composite)

    PNG
    media_image2.png
    478
    758
    media_image2.png
    Greyscale

	a communication interface circuit configured to communicate data with a remote device via a communications network; (Sgambittera, as cited above and below teaches that this uses a computer – a communications interface circuit as claimed would have been an obvious feature of a computer to a skilled person, e.g. the circuit for the Wi-Fi/Ethernet connections for a computer – the claim does not use this circuit, merely the claim recites that the computer for 
	and processing circuitry operatively connected to the communication interface circuit and configured to:(Sgambittera, as cited above, also see § 2 ¶ 1 this is based on using “ANSYS” which is a “software” program, i.e. this is a computer-implemented method – and see above for the rationale of why the communication interface circuit would have been an obvious feature of such a computer that runs software such an ANSYS)
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period; (Sgambittera, abstract: “Unlike continuum damage mechanics models, no adjustable parameters are needed to describe the initiation and evolution of damage. That is, the material parameters needed for the analysis are limited to invariant material properties that can be measured with standard test methods. ”, e.g. table 1 – the system obtains material parameters that represent the progressive cracking, in regards to the increasing load: see page 19 ¶ 1 “The strain-stress response in the 90 lamina is shown in Figure 12 for the element where damage initiates.” (page 19) provides an example, which clarifies in ¶ 2-4 on page 19: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.A plot of displacement versus the number of elements is normally used to illustrate convergence of the solution as the mesh if re fined. A plot of the applied load required to attain a certain response (e.g., damage initiation or damage saturation) versus the number of elements is normally used to show mesh dependency that might be caused by the constitutive equation, in addition to the mesh in other words, a load is applied over time which induces the “stress”/”strain” which causes the progressive cracking, wherein the load is applied over time, i.e. this is progressive cracking” as modelled – see § 6 ¶ 1: “it is shown that the proposed formulation and its implementation are able to predict damage initiation and evolution [as a function of load and time] for complex shell structures,” – to clarify on the predetermined time: this is part of the damage evolution from initial time of no load, to next time of crack initiation, to the next time of crack saturation as shown in figures 13-14 as cited above

    PNG
    media_image3.png
    388
    660
    media_image3.png
    Greyscale

	based on at least one of the one or more parameters: (Sgambittera, as cited above, e.g. the abstract, teaches that the method is based on the “Material properties” as parameters such as shown in table 1)
calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material; (Sgambittera, page 13, ¶ 3: “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain" and the algorithm returns to the element formulation described in the previous section.” – to clarify: see page 9, last paragraph to page 10, ¶ 2: “The proposed constitutive model is based on a shear lag solution in a representative volume element (RVE) and a homogenization scheme used to analyze arbitrary laminate stacking sequences (LSS)...Shear lag solutions, applied to less general problems, are available in the literature [12, 13, 17, 19,31,33,34]. One advantage of constitutive models based on RVE is that the state variable (crack density) uniquely defines the characteristic length of the finite fracture mechanics problem. For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density” – i.e., this uses the “shear lag” model to calculate a “crack density”, and then sets the “size” of the “RVE” [the Representative volume element”] using the calculated “crack density” – to further clarify: page 12, ¶ 4: “There still remains to find the crack density                         
                            
                                
                                    λ
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                     as a function of applied strain                         
                            
                                
                                    ε
                                
                                -
                            
                        
                    ”  - leading to the “algorithm” which “calculates” this “crack density” on page 13 ¶ 1-2 wherein this is a “function of applied strain” [function of applied load], i.e. “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain...and the algorithm returns to the element formulation described in the previous section [runs the finite element model for the given crack density which defines the RVE by the “inverse of the crack density” as cited above]”
and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an ...spacing for the cracks in the composite filler material; (Sgambittera, as cited above – see page 13, and pages 9-10 as cited above, wherein page 10 states: “For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density” – the inverse of crack density is crack spacing”, i.e. this calculates a spacing requirement for the size of the “RVE” by calculating the “inverse” of the “crack density”, i.e. this is the spacing between cracks, density is the inverse of the spacing between cracks, wherein this is for the “characteristic length of the finite fracture mechanics problem” as cited above – see figure 5, that would be “2l” wherein the abstract clarifies: “The state variable also defines a physically relevant, solution dependent, characteristic length for the problem.”, i.e. figure 5:                         
                            2
                            l
                            =
                            1
                            /
                            
                                
                                    λ
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                    
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold; (Sgambittera, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”  - i.e. the system determines whether the estimated “crack density” matches the “experimental”/baseline crack density, and when it does not the system modifies the “interlaminar fracture toughness” which is initially “assumed to be twice as large as known interlaminar values [the “Interlaminar fracture toughness”], or in other words, this determines that the modelled crack density does not match the experimental result, and then updates the material properties used for the model to recalculate the crack density until it is a “best fit” [the best fit possible is an example of a predetermined threshold], e.g. see figures 6-10 which gives examples of this – see § 4 in full for more details on the model used
	and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold: (Sgambittera, as cited above – this teaches updating the model until the “best fit” is achieved for the modelled “crack density” as compared to the estimated “crack density”  - see § 5, and then teaches the response to this, i.e. outputting the results)
	2 of 15Application Ser. No. 16/207311generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material; (Sgambittera, figures 13-14 show the visual representation of “crack density” and they show the progressive cracking, i.e. figure 13 is the “crack initiation”, figure 14 is the “crack saturation” – see page 19 ¶ 2: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.” wherein Sgambittera, as cited above teaches that this representation from the finite element model as shown is a function of the applied load [see figure 12, i.e. inverse of crack density [i.e. the crack spacing]” (page 10, as cited above –see above for more details)

    PNG
    media_image4.png
    934
    847
    media_image4.png
    Greyscale

and output the visual representation of the composite filler material to a display device for the user. (Sgambittera, figures 13-14 as cited above teaches this, i.e. these are visual representations from the display device reproduced in Sgambittera to show the results)

Sgambittera does not explicitly teach:
disposed between first and second composite structural components,
average spacing

Lee teaches:
average spacing (Lee, abstract, teaches a “shear lag analysis” [i.e. Lee is a solution for “Shear lag...available in the literature” as per Sgambittera page 10 which is used for Sgambittera as described in Sgambittera § 4] wherein as per Lee’s abstract is for “progressive damage” in “composite laminates” wherein Lee on page 1226 last paragraph teaches: “The analysis is not limited to uniform crack spacing and makes use of the average crack density.” and page 1232 ¶ 1 clarifies: “In the expression above for the average crack density, with no restriction on its standard deviation, crack density is a monotonic function of applied stress” and page 1233, last paragraph: “Consider an element having an average crack density X not necessarily uniform, as shown in Figure 4. Since the crack spacing can be different, the maximum axial stresses between two neighboring cracks in the 90° layer can vary for a given applied stress” ... or in other words, Lee teaches using an “average crack density” for the shear lag model – wherein the inverse of this results in the “average” of the “crack spacing”, as taught both within Lee and suggested by Sgambittera’s “inverse of crack density”, i.e. Lee 
in addition for compact prosecution: Lee teaches the majority of the disclosed equations which underlie the exemplary form of several claim limitations– see at least Lee equations 7, 18(a), 18(b), and  19, see the instant specification equations 1-8, specifically: for more clarification on the model see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. equation. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), equation 3  in the instant specification is contains equation 14 of Lee,  equation 4-5 in the instant specification is similar to equation 19 in Lee (see the equation 19, then see the equation at the top of page 1232),  equation 6 in the instant spec is substantially similar to Lee page 1231 last paragraph, equation 7 in the instant spec is merely using Lee’s replacement of “F2T” for equation 18(b) of the left-hand side, and equation 8 in the instant specification is a re-arrangement of Lee’s 18(b) with the replacement for “F2T” – and, as per the instant specification ¶ 63 “Similarly, there are different ways in which to determine the density requirement when calculating the spacing requirements”, )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera on a finite element model for composite progressive cracking simulation which uses the crack density calculated from a shear lag model to set “the size of the RVE” based on a shear-lag model’s “crack density” (Sgambittera, pages 9-10, as cited above) with the teachings from Lee on shear lag model  
The motivation to combine would have been that “The present theory, by its ability to predict transverse matrix crack multiplication continuously as a function of applied load, can also predict damage growth as a function of load cycles under fatigue conditions by using the S-N curves for the constituent plies as an input. Thus, the present theory can form the basis for development of a damage accumulation model.” (Lee, page 1242).
In addition, the KSR rationale of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” is additionally applied – see MPEP §2143:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  - see Sgambittera, page 10, ¶ 2 which discusses “Shear lag solutions” that “are available in the literature” – wherein these are used in Sgambittera 
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;  - Lee, see the abstract, this is a comparable method to Sgambittera’s shear lag solutions that were already “available” 
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and  - yes, the improvement from Lee improves upon the shear lag model in the manner set forth in Lee – this could have been applied to Sgambittera as the shear lag model used and this would have been 

Sgambittera, as taken in combination with Lee does not explicitly teach:
disposed between first and second composite structural components, 

Zarfos teaches:
disposed between first and second composite structural components, (Zarfos, ¶ 2-¶ 4 teaches: “In typical constructions of composite spars or stringers for aircraft, two 'c' shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-pregplies. When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar” – i.e. Zarfos teaches that is “typical” in “aircraft” to use a “noodle” which is a “composite radius filler” [e.g., the claimed composite filler material] that is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera, as modified by Lee above, on a system for simulating the cracking of composite material which is “able to predict damage initiation and evolution for complex shell structures, and thus useful for practical engineering analysis.” (Sgambittera, § 6 ¶ 1) with the teachings from Zarfos on cracking in composite noodles in aircraft. The motivation to combine would have been that “It is therefore desirable to improve the overall strength of the composite spar by preventing or reducing the propagation of cracks through the noodles employed in constructing the spar.” (Zarfos, ¶ 4) and Sgambittera’s method provides a “practical engineering analysis” (Sgambittera § 6) which would have enabled an engineer to analyze this problem and re-design the composite based on the “engineering analysis”, i.e. an engineer would have been enabled by this combination to improve the crack resistance of the noodle by using Sgambittera’s system, as modified by Lee, analyze the cracking of the noodle and change the noodle design to minimize the cracking. 

Regarding Claim 2
Sgambittera teaches: 
The computer of claim 1, wherein the processing circuitry is further configured to the generate visual representation of the composite filler material as a computer model of the composite filler material. (Sgambittera, as cited above – see §4, see figures 13-14, see the general description of Sgambittera’s method on pages 9-10 as cited above, this generates a finite element model which is also used to generate the visual representation of the composite, in addition, the shear lag model used in Sgambittera is also another example of a computer model)

Regarding Claim 3
Sgambittera, as taken in combination with Lee, teaches: 
	The computer of claim 1, wherein the one or more parameters comprise one or more of:
	a total number of cracks for the composite filler material; (Sgambittera, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.” – i.e. the total number of cracks from 
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material; (Sgambittera, figure 13 shows this – the cracks (in the yellow for their density for the “crack initiation” are between the opposing sides [example of opposing surfaces], in addition for a second embodiment see Sgambittera figure 5 – the “RVE” is between other “Homogenized laminae”, i.e. the exterior surfaces of the other laminae, for a third embodiment: see Lee figures 1 and 4 – these are similar to Sgambittera figure 5 in that figure 1 of Lee shows the laminate wherein the ply for the crack is between two other lays (0 degree layers for Lee), and figure 4 of Lee shows the cracks in the 90 degree layer between these 0 degree layers
	a distribution of the cracks in the composite filler material; (Sgambittera, figure 6- the crack density is in cracks/mm, i.e. this parameter describes the distribution of the cracks - also for a second embodiment of this limitation see Lee as cited above, including page 1239-40 ¶ 1 which teaches: “The axial modulus normalized by the axial modulus of the undamaged laminate is plotted against the normalized transverse crack density. The latter was obtained by multiplying the thickness of the 90° layer by the number of cracks per unit length.” which provides a second example of this, in this case the measured crack density is “normalized”, and for a third embodiment of this limitation: Lee, page 1226, last paragraph: “The analysis is not limited to uniform crack spacing and makes use of the average crack density.” – i.e. the uniformity, or non-uniformity is a third embodiment of a parameter for the crack distribution
and a width measurement for one or more of the cracks in the composite filler material. (Sgambittera, § 5 ¶ 1 – the crack density measured is the “cracks/mm”, i.e. for every mm of width – see page 12 last paragraph which clarifies that the “Even for laminates where cracks do not grow to span the width of the specimen, cracks still grow suddenly at  first and occupying large areas of the specimen and the concept of crack density, as used in this manuscript,” and see figure 5 – the “crack density” is cracks per mm of the “width”, and to clarify on Sgambittera also using the word length: page 12, last paragraph: “For most composites with brittle matrix, including most toughened epoxy matrices, cracks develop suddenly over a finite length”, i.e. the cracks appear over a “length”/”width” – Sgambittera interchanges these terms in the same paragraph, the “finite length” referred to here is a finite amount of the total “width of the specimen”, i.e. the characteristic length – the crack density are given as “cracks/mm” of the width)
 

Regarding Claim 6
Sgambittera teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to calculate a distribution for the cracks in the composite filler material.  (Sgambittera, figures 13-14 show the distribution of the cracks in the composite filler material that are calculated by Sgambittera’s method as a function of time and load, i.e. page 19: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.”)


Regarding Claim 8
Zarfos teaches:
	The computer of claim 1, wherein the composite filler material comprises a noodle. (Zarfos, ¶ 2-¶ 4 teaches: “In typical constructions of composite spars or stringers for aircraft, two 'c' shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-pregplies. When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar” – i.e. Zarfos teaches that is “typical” in “aircraft” to use a “noodle” which is a “composite radius filler” [e.g., the claimed composite filler material] that is disposed between “composite channels” [examples of composite structural components] and Zarfos also teaches that “cracks in the noodle” occur and that as per ¶4 “It is therefore desirable to improve the overall strength of the composite spar by preventing or reducing the propagation of cracks through the noodles employed in constructing the spar.”)

Regarding Claim 9
Sgambittera teaches: 
	The computer of claim 1, wherein the composite filler material comprises a crossply filler material having a plurality of layers. (Sgambittera, § 5 provides various examples for different lay-ups of composites, e.g. a 0/90/0 crossply, a 0/90/+45/-45 crossply, etc. – in other words various examples of the composite material being a crossply material with a plurality of layers – to clarify, § 5 ¶ 1 teaches “cross-ply laminate” explicitly for at least one of these examples)

Regarding Claim 10.
Sgambittera teaches:
	A method of determining progressive cracking in a composite filler material..., the method comprising: (Sgambittera, abstract, teaches “A constitutive model for laminated composite shells...” wherein “The model predicts crack initiation and evolution in good agreement with published experimental results for several materials and many different laminate stacking sequences....The excellent predictive capabilities of the model and its versatility of application to a variety of materials and laminate configurations hinges upon computation of energy release rate for the entire laminate as a results of cracks propagating in any one lamina.”, in other words a system for modelling cracking in “composite materials” – see § 1 last paragraph: “Although stress-based and strain-based failure criteria with ply values adjusted for in-situ effects [3] can predict damage (crack) initiation, they cannot predict i.e. the model predicts the “damage evolution” of progressive cracking for composites, e.g. see figures 13-14 that show the crack density by color coding (see the scale) from “crack initiation” to “crack saturation”, see figure 5 which provides an example of the composite)
	obtaining one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;(Sgambittera, abstract: “Unlike continuum damage mechanics models, no adjustable parameters are needed to describe the initiation and evolution of damage. That is, the material parameters needed for the analysis are limited to invariant material properties that can be measured with standard test methods. ”, e.g. table 1 – the system obtains material parameters that represent the progressive cracking, in regards to the increasing load: see page 19 ¶ 1 “The strain-stress response in the 90 lamina is shown in Figure 12 for the element where damage initiates.” (page 19) provides an example, which clarifies in ¶ 2-4 on page 19: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.A plot of displacement versus the number of elements is normally used to illustrate convergence of the solution as the mesh if re fined. A plot of the applied load required to attain a certain response (e.g., damage initiation or damage saturation) versus the number of elements is normally used to show mesh in other words, a load is applied over time which induces the “stress”/”strain” which causes the progressive cracking, wherein the load is applied over time, i.e. this is progressive cracking” as modelled – see § 6 ¶ 1: “it is shown that the proposed formulation and its implementation are able to predict damage initiation and evolution [as a function of load and time] for complex shell structures,” – to clarify on the predetermined time: this is part of the damage evolution from initial time of no load, to next time of crack initiation, to the next time of crack saturation as shown in figures 13-14 as cited above
	based on at least one of the one or more parameters:(Sgambittera, as cited above, e.g. the abstract, teaches that the method is based on the “Material properties” as parameters such as shown in table 1)
	calculating an estimated crack density for the composite filler material, wherein the estimated crack density defines a estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;  (Sgambittera, page 13, ¶ 3: “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain" and the algorithm returns to the element formulation described in the previous section.” – to clarify: see page 9, last paragraph to page 10, ¶ 2: “The proposed constitutive model is based on a shear lag solution in a representative volume element (RVE) and a homogenization scheme used to analyze arbitrary laminate stacking sequences (LSS)...Shear lag solutions, applied to less general problems, are available in the literature [12, 13, 17, 19,31,33,34]. One advantage of constitutive models based on RVE is that the state For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density” – i.e., this uses the “shear lag” model to calculate a “crack density”, and then sets the “size” of the “RVE” [the Representative volume element”] using the calculated “crack density” – to further clarify: page 12, ¶ 4: “There still remains to find the crack density                         
                            
                                
                                    λ
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                     as a function of applied strain                         
                            
                                
                                    ε
                                
                                -
                            
                        
                    ”  - leading to the “algorithm” which “calculates” this “crack density” on page 13 ¶ 1-2 wherein this is a “function of applied strain” [function of applied load], i.e. “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain...and the algorithm returns to the element formulation described in the previous section [runs the finite element model for the given crack density which defines the RVE by the “inverse of the crack density” as cited above]”
	and calculating a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an ... spacing for the cracks in the composite filler material;  (Sgambittera, as cited above – see page 13, and pages 9-10 as cited above, wherein page 10 states: “For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density” – the inverse of crack density is crack spacing”, i.e. this calculates a spacing requirement for the size of the “RVE” by calculating the “inverse” of the “crack density”, i.e. this is the spacing between cracks, density is the inverse of the spacing between cracks, wherein this is for the “characteristic length of the finite fracture mechanics problem” as cited above – see figure 5, that would be “2l” wherein the abstract clarifies: “The state variable also defines a physically relevant, solution dependent, characteristic length for the problem.”, i.e. figure 5:                         
                            2
                            l
                            =
                            1
                            /
                            
                                
                                    λ
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                    
determining whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold; (Sgambittera, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”  - i.e. the system determines whether the estimated “crack density” matches the “experimental”/baseline crack density, and when it does not the system modifies the “interlaminar fracture toughness” which is initially “assumed to be twice as large as known interlaminar values [the “Interlaminar fracture toughness”], or in other words, this determines that the modelled crack density does not match the experimental result, and then updates the material properties used for the model to recalculate the crack density until it is a “best fit” [the best fit possible is an example of a predetermined threshold], e.g. see figures 6-10 which gives examples of this – see § 4 in full for more details on the model used
	and 4 of 15Application Ser. No. 16/207311responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold: (Sgambittera, as cited above – this teaches updating the model until 
	generating, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material; (Sgambittera, figures 13-14 show the visual representation of “crack density” and they show the progressive cracking, i.e. figure 13 is the “crack initiation”, figure 14 is the “crack saturation” – see page 19 ¶ 2: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.” wherein Sgambittera, as cited above teaches that this representation from the finite element model as shown is a function of the applied load [see figure 12, i.e. more cracks form as time and load increase], and is a function of the crack density and crack spacing as “the size of the RVE [in the model]...is the inverse of crack density [i.e. the crack spacing]” (page 10, as cited above –see above for more details)
	and outputting the visual representation of the composite filler material to a display device for the user. (Sgambittera, figures 13-14 as cited above teaches this, i.e. these are visual representations from the display device reproduced in Sgambittera to show the results)

Sgambittera does not explicitly teach:
disposed between first and second composite structural components,
average spacing


average spacing (Lee, abstract, teaches a “shear lag analysis” [i.e. Lee is a solution for “Shear lag...available in the literature” as per Sgambittera page 10 which is used for Sgambittera as described in Sgambittera § 4] wherein as per Lee’s abstract is for “progressive damage” in “composite laminates” wherein Lee on page 1226 last paragraph teaches: “The analysis is not limited to uniform crack spacing and makes use of the average crack density.” and page 1232 ¶ 1 clarifies: “In the expression above for the average crack density, with no restriction on its standard deviation, crack density is a monotonic function of applied stress” and page 1233, last paragraph: “Consider an element having an average crack density X not necessarily uniform, as shown in Figure 4. Since the crack spacing can be different, the maximum axial stresses between two neighboring cracks in the 90° layer can vary for a given applied stress” ... or in other words, Lee teaches using an “average crack density” for the shear lag model – wherein the inverse of this results in the “average” of the “crack spacing”, as taught both within Lee and suggested by Sgambittera’s “inverse of crack density”, i.e. Lee teaches a method to obtain the “average crack density” the inverse of this is the average crack spacing 
in addition for compact prosecution: Lee teaches the majority of the disclosed equations which underlie the exemplary form of several claim limitations– see at least Lee equations 7, 18(a), 18(b), and  19, see the instant specification equations 1-8, specifically: for more clarification on the model see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. equation. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera on a finite element model for composite progressive cracking simulation which uses the crack density calculated from a shear lag model to set “the size of the RVE” based on a shear-lag model’s “crack density” (Sgambittera, pages 9-10, as cited above) with the teachings from Lee on shear lag model  which “The proposed theory can be used as a basis for development of a damage accumulation model.” (Lee, abstract, e.g. Sgambittera’s damage accumulation model”).
The motivation to combine would have been that “The present theory, by its ability to predict transverse matrix crack multiplication continuously as a function of applied load, can also predict damage growth as a function of load cycles under fatigue conditions by using the S-
In addition, the KSR rationale of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” is additionally applied – see MPEP §2143:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  - see Sgambittera, page 10, ¶ 2 which discusses “Shear lag solutions” that “are available in the literature” – wherein these are used in Sgambittera 
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;  - Lee, see the abstract, this is a comparable method to Sgambittera’s shear lag solutions that were already “available” 
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and  - yes, the improvement from Lee improves upon the shear lag model in the manner set forth in Lee – this could have been applied to Sgambittera as the shear lag model used and this would have been predictable as per Lee’s abstract: “The proposed theory can be used as a basis for development 

Sgambittera, as taken in combination with Lee does not explicitly teach:
disposed between first and second composite structural components, 

Zarfos teaches:
disposed between first and second composite structural components, (Zarfos, ¶ 2-¶ 4 teaches: “In typical constructions of composite spars or stringers for aircraft, two 'c' shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-pregplies. When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar” – i.e. Zarfos teaches that is “typical” in “aircraft” to use a “noodle” which is a “composite radius filler” [e.g., the claimed composite filler material] that is disposed between “composite channels” [examples of composite structural components] and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera, as modified by Lee above, on a system for simulating the cracking of composite material which is “able to predict damage initiation and evolution for complex shell structures, and thus useful for practical engineering analysis.” (Sgambittera, § 6 ¶ 1) with the teachings from Zarfos on cracking in composite noodles in aircraft. The motivation to combine would have been that “It is therefore desirable to improve the overall strength of the composite spar by preventing or reducing the propagation of cracks through the noodles employed in constructing the spar.” (Zarfos, ¶ 4) and Sgambittera’s method provides a “practical engineering analysis” (Sgambittera § 6) which would have enabled an engineer to analyze this problem and re-design the composite based on the “engineering analysis”, i.e. an engineer would have been enabled by this combination to improve the crack resistance of the noodle by using Sgambittera’s system, as modified by Lee, analyze the cracking of the noodle and change the noodle design to minimize the cracking. 

Regarding Claim 11.
Sgambittera teaches: 
	The method of claim 10, wherein generating the visual representation of the composite filler material comprises generating a computer model of the composite filler material. 

Regarding Claim 12.
Sgambittera, as taken in combination with Lee, teaches: 
	The method of claim 10, wherein the one or more parameters comprise one or more of:
	a total number of cracks for the composite filler material; (Sgambittera, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.” – i.e. the total number of cracks from “experimental crack density” is used to adjust “the model results” – the crack density, as per at least figure 6, is given in “cracks/mm”, i.e. the total number of cracks per mm)
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material; (Sgambittera, figure 13 shows this – the cracks (in the yellow for their density for the “crack initiation” are between the opposing sides [example of opposing surfaces], in addition for a second embodiment see Sgambittera figure 5 – the “RVE” is between other “Homogenized laminae”, i.e. the exterior surfaces of the other laminae, for a third embodiment: see Lee figures 1 and 4 – these are similar to Sgambittera figure 5 in that figure 1 of Lee shows the laminate wherein the ply for the crack is between two other lays (0 degree layers for Lee), and figure 4 of Lee shows the cracks in the 90 degree layer between these 0 degree layers
	a distribution of the cracks in the composite filler material; (Sgambittera, figure 6- the crack density is in cracks/mm, i.e. this parameter describes the distribution of the cracks - also for a second embodiment of this limitation see Lee as cited above, including page 1239-40 ¶ 1 which teaches: “The axial modulus normalized by the axial modulus of the undamaged laminate is plotted against the normalized transverse crack density. The latter was obtained by multiplying the thickness of the 90° layer by the number of cracks per unit length.” which provides a second example of this, in this case the measured crack density is “normalized”, and for a third embodiment of this limitation: Lee, page 1226, last paragraph: “The analysis is not limited to uniform crack spacing and makes use of the average crack density.” – i.e. the uniformity, or non-uniformity is a third embodiment of a parameter for the crack distribution
	and a width measurement for one or more of the cracks in the composite filler material. (Sgambittera, § 5 ¶ 1 – the crack density measured is the “cracks/mm”, i.e. for every mm of width – see page 12 last paragraph which clarifies that the “Even for laminates where cracks do not grow to span the width of the specimen, cracks still grow suddenly at  first and occupying 

Regarding Claim 15.
Sgambittera teaches: 
	The method of claim 10, further comprising calculating a distribution for the cracks in the composite filler material.  (Sgambittera, figures 13-14 show the distribution of the cracks in the composite filler material that are calculated by Sgambittera’s method as a function of time and load, i.e. page 19: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.”)

Regarding Claim 17.
Zarfos teaches:
	The method of claim 10, wherein the composite filler material comprises a noodle. (Zarfos, ¶ 2-¶ 4 teaches: “In typical constructions of composite spars or stringers for aircraft,  A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar” – i.e. Zarfos teaches that is “typical” in “aircraft” to use a “noodle” which is a “composite radius filler” [e.g., the claimed composite filler material] that is disposed between “composite channels” [examples of composite structural components] and Zarfos also teaches that “cracks in the noodle” occur and that as per ¶4 “It is therefore desirable to improve the overall strength of the composite spar by preventing or reducing the propagation of cracks through the noodles employed in constructing the spar.”)

Regarding Claim 18.
Sgambittera teaches: 
	The method of claim 10, wherein the composite filler material comprises a crossply filler material having a plurality of layers.  (Sgambittera, § 5 provides various examples for different lay-ups of composites, e.g. a 0/90/0 crossply, a 0/90/+45/-45 crossply, etc. – in other words 

Regarding Claim 25.
Sgambittera teaches:
	The computer of claim 1, wherein responsive to determining that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, the processing circuitry is further configured to, iteratively:
	increase an interlaminar shear (ILS) strength of the composite filler material;(Sgambittera, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted [i.e. adjusting, including increasing, the interlaminar shear strength – this is Sgambittera’s “interlaminar fracture toughness” so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”  - i.e. the system determines whether the estimated “crack density” matches the “experimental”/baseline crack density, and when it does not the 
	and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. (Sgambittera, as cited above in § 5, teaches adjusting the interlaminar shear strength/fracture toughness for the model and recalculating the estimated crack density and performing this until a “best fit” is achieved with the measured results)

Regarding Claim 26.
Sgambittera teaches:
	The computer of claim 25, wherein the processing circuitry is further configured to generate the visual representation of the composite filler material responsive to determining that 8 of 15Application Ser. No. 16/207311the recalculated estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold. (Sgambittera, as cited above in § 5, teaches adjusting the interlaminar shear strength/fracture toughness for the model and recalculating the estimated crack density and performing this until a “best fit” is achieved with the measured results – and then teaches outputting the results, 

Claim 7, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013


Regarding Claim 7
Sgambittera, as modified above, does not explicitly teach:
	The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material. 

Meer teaches:
The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material. (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure. Specifically, the study investigates under what conditions a finite analytical shear lag model.” – in other words, this is similar to Sgambittera in that this is another finite element model for progressive cracking of composites based on a shear lag model, e.g. Lee’s – then see figure 10 – Meer is simulating the progressive crack of the composites wherein Meer’s model, based on a shear lag model, simulates the length of the composite and the crack propagation along the length, in addition to across the width (e.g., Sgambittera figures 13-14)  – this includes calculating the length of the cracks as shown in figure 10 which is “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” 
to clarify: Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – further see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] – in other words, as taught and visibly shown, Meer calculates the length of each crack and shows the results of this calculation such as per the “Four snapshots” for various “applied stress level[s]” (caption of figure 10)

    PNG
    media_image5.png
    536
    1018
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    387
    1061
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera, as modified above, on system for modelling progressive cracking of composites using a finite element model based 
 The motivation to combine would have been that “[crack] Initiation away from the defect is not observed in the simulations with thicker plies, because there the stress concentration near the free edge is too weak” (Meer, page 3313, col. 1, ¶ 1) wherein page 3308, col. 2, ¶ 3 clarifies “The cracks then grow from these nuclei, first through the thickness of the ply and subsequently in the longitudinal direction” – in other words, Meer would have enabled Sgambittera’s system to simulate the longitudinal crack propagation in “thicker piles” wherein the progressive crack growth includes both through thickness cracking and then “subsequently in the longitudinal direction”.  


Regarding Claim 16.
Sgambittera, as modified above, does not explicitly teach:
The method of claim 10, further comprising calculating a length for at least one of the cracks in the composite filler material.

Meer teaches:
	The method of claim 10, further comprising calculating a length for at least one of the cracks in the composite filler material.  (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure. analytical shear lag model.” – in other words, this is similar to Sgambittera in that this is another finite element model for progressive cracking of composites based on a shear lag model, e.g. Lee’s – then see figure 10 – Meer is simulating the progressive crack of the composites wherein Meer’s model, based on a shear lag model, simulates the length of the composite and the crack propagation along the length, in addition to across the width (e.g., Sgambittera figures 13-14)  – this includes calculating the length of the cracks as shown in figure 10 which is “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” 
to clarify: Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – further see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] – in other words, as taught and visibly shown, Meer calculates the length of each crack and shows the results of this calculation such as per the “Four snapshots” for various “applied stress level[s]” (caption of figure 10)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera, as modified above, on system for modelling progressive cracking of composites using a finite element model based on a shear lag model with the teachings from Meer on a similar such system wherein Meer teaches also calculating the longitudinal propagation of the cracks.
 The motivation to combine would have been that “[crack] Initiation away from the defect is not observed in the simulations with thicker plies, because there the stress concentration near the free edge is too weak” (Meer, page 3313, col. 1, ¶ 1) wherein page 3308, col. 2, ¶ 3 clarifies “The cracks then grow from these nuclei, first through the thickness of the ply and subsequently in the longitudinal direction” – in other words, Meer would have enabled Sgambittera’s system to simulate the longitudinal crack propagation in “thicker piles” wherein the progressive crack growth includes both through thickness cracking and then “subsequently in the longitudinal direction”.  


Regarding Claim 19.
Sgambittera, as modified above, does not explicitly teach:
	The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material. 

Meer teaches:
The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material.  (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure. Specifically, the study investigates under what conditions a finite element model with cohesive X-FEM cracks can reproduce the in situ effect for the ply strength. It is shown that it is possible to do so with a single element across the thickness of the ply, provided that the interface stiffness is properly selected. The optimal value for this interface stiffness is derived with an analytical shear lag model.” – in other words, this is similar to Sgambittera in that this is another finite element model for progressive cracking of composites based on a shear lag model, e.g. Lee’s – then see figure 10 – Meer is simulating the progressive crack of the composites wherein Meer’s model, based on a shear lag model, simulates the length of the composite and the crack propagation along the length, in addition to across the width (e.g., Sgambittera figures 13-14)  – this includes calculating the length of the cracks as shown in figure 10 which is “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” 
in regards to this including the calculation of the transverse tensile strength – see § 2 of Meer equations 5-6 wherein these are described as: “Because through-thickness propagation always precedes longitudinal propagation,...Therefore, for uniaxial tension loading, the stress level related to longitudinal crack propagation can be expressed as:...Crack propagation in the longitudinal direction is stable, because the stress level in Eq. (5) does not depend on the crack length”...”In order to form a complete matrix crack, the averaged transverse tensile stress has in situ strength of thick plies because dc is unknown. Therefore, Dvorak and Laws (1987) proposed to relate the thick ply in situ strength to the transverse tensile strength measured on an unconstrained unidirectional ply” – in other words, part of determining the longitudinal propagation of the crack is the calculation of the “transverse tensile strength” such as for a “thick ply”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera, as modified above, on system for modelling progressive cracking of composites using a finite element model based on a shear lag model with the teachings from Meer on a similar such system wherein Meer teaches also calculating the longitudinal propagation of the cracks.
 The motivation to combine would have been that “[crack] Initiation away from the defect is not observed in the simulations with thicker plies, because there the stress concentration near the free edge is too weak” (Meer, page 3313, col. 1, ¶ 1) wherein page 3308, col. 2, ¶ 3 clarifies “The cracks then grow from these nuclei, first through the thickness of the ply and subsequently in the longitudinal direction” – in other words, Meer would have enabled Sgambittera’s system to simulate the longitudinal crack propagation in “thicker piles” wherein the progressive crack growth includes both through thickness cracking and then “subsequently in the longitudinal direction”.  


Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Zarfos et al., US 2016/0023431.


Regarding Claim 20.
Sgambittera teaches:
	A non-transitory computer-readable medium comprising instructions stored thereon that, when executed by processing circuitry of a computing device, configure the computing device to: (Sgambittera, abstract, teaches “A constitutive model for laminated composite shells...” wherein “The model predicts crack initiation and evolution in good agreement with published experimental results for several materials and many different laminate stacking sequences....The excellent predictive capabilities of the model and its versatility of application to a variety of materials and laminate configurations hinges upon computation of energy release rate for the entire laminate as a results of cracks propagating in any one lamina.”, in other words a system for modelling cracking in “composite materials” – see § 1 last paragraph: “Although stress-based and strain-based failure criteria with ply values adjusted for in-situ effects [3] can predict damage (crack) initiation, they cannot predict damage evolution. Therefore, the crack density needed by the aforementioned models is not readily available as function of the applied strain (or stress). In order to overcome the aforementioned limitations i.e. the model predicts the “damage evolution” of progressive cracking for composites, e.g. see figures 13-14 that show the crack density by color coding (see the scale) from “crack initiation” to “crack saturation”, see figure 5 which provides an example of the composite)
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;(Sgambittera, abstract: “Unlike continuum damage mechanics models, no adjustable parameters are needed to describe the initiation and evolution of damage. That is, the material parameters needed for the analysis are limited to invariant material properties that can be measured with standard test methods. ”, e.g. table 1 – the system obtains material parameters that represent the progressive cracking, in regards to the increasing load: see page 19 ¶ 1 “The strain-stress response in the 90 lamina is shown in Figure 12 for the element where damage initiates.” (page 19) provides an example, which clarifies in ¶ 2-4 on page 19: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.A plot of displacement versus the number of elements is normally used to illustrate convergence of the solution as the mesh if re fined. A plot of the applied load required to attain a certain response (e.g., damage initiation or damage saturation) versus the number of elements is normally used to show mesh dependency that might be caused by the constitutive equation, in addition to the mesh dependency seen in the displacement” – in other words, a load is applied over time which induces the “stress”/”strain” which causes the progressive cracking, wherein the load is applied over time, i.e. this is progressive cracking” as modelled – see § 6 ¶ 1: “it is shown that the proposed formulation and its implementation are able to predict damage initiation and evolution [as a function of load and time] for complex shell structures,” – to clarify on the predetermined time: this is part of the damage evolution from initial time of no load, to next time of crack initiation, to the next time of crack saturation as shown in figures 13-14 as cited above
	based on at least one of the one or more parameters:(Sgambittera, as cited above, e.g. the abstract, teaches that the method is based on the “Material properties” as parameters such as shown in table 1)
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material; (Sgambittera, page 13, ¶ 3: “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain" and the algorithm returns to the element formulation described in the previous section.” – to clarify: see page 9, last paragraph to page 10, ¶ 2: “The proposed constitutive model is based on a shear lag solution in a representative volume element (RVE) and a homogenization scheme used to analyze arbitrary laminate stacking sequences (LSS)...Shear lag solutions, applied to less general problems, are available in the literature [12, 13, 17, 19,31,33,34]. One advantage of constitutive models based on RVE is that the state variable (crack density) uniquely defines the characteristic length of the finite fracture mechanics problem. For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density” – i.e., this uses the “shear lag” model to calculate a “crack density”, and then sets the “size” of the “RVE” [the Representative volume element”] using the calculated “crack density” – to further clarify: page 12, ¶ 4: “There still remains to find the crack density                         
                            
                                
                                    λ
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                     as a function of applied strain                         
                            
                                
                                    ε
                                
                                -
                            
                        
                    ”  - leading to the “algorithm” which “calculates” this “crack density” on page 13 ¶ 1-2 wherein this is a “function of applied strain” [function of applied load], i.e. “Once the crack density and reduced moduli are found for all laminae, the computations are completed for a given strain...and the algorithm returns to the element formulation described in the previous section [runs the finite element model for the given crack density which defines the RVE by the “inverse of the crack density” as cited above]”
	and 6 of 15Application Ser. No. 16/207311Client Docket No. 18-1226-US-NP[3]calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an ... spacing for the cracks in the composite filler material;(Sgambittera, as cited above – see page 13, and pages 9-10 as cited above, wherein page 10 states: “For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density” – the inverse of crack density is crack spacing”, i.e. this calculates a spacing requirement for the size of the “RVE” by calculating the “inverse” of the “crack density”, i.e. this is the spacing between cracks, density is the inverse of the spacing between cracks, wherein this is for the “characteristic length of the finite fracture mechanics problem” as cited above – see figure 5, that would be “2l” wherein the abstract clarifies: “The state variable also defines a physically relevant, solution dependent, characteristic length for the problem.”, i.e. figure 5:                         
                            2
                            l
                            =
                            1
                            /
                            
                                
                                    λ
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                    
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;(Sgambittera, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”  - i.e. the system determines whether the estimated “crack density” matches the “experimental”/baseline crack density, and when it does not the system modifies the “interlaminar fracture toughness” which is initially “assumed to be twice as large as known interlaminar values [the “Interlaminar fracture toughness”], or in other words, this determines that the modelled crack density does not match the experimental result, and then updates the material properties used for the model to recalculate the crack density until it is a “best fit” [the best fit possible is an example of a predetermined threshold], e.g. see figures 6-10 which gives examples of this – see § 4 in full for more details on the model used
	and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold:(Sgambittera, as cited above – this teaches updating the model until the “best fit” is achieved for the modelled “crack density” as compared to the estimated “crack density”  - see § 5, and then teaches the response to this, i.e. outputting the results)
generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material., a visual representation of the composite filler material graphically indicating progressive cracking in the composite filler material; (Sgambittera, figures 13-14 show the visual representation of “crack density” and they show the progressive cracking, i.e. figure 13 is the “crack initiation”, figure 14 is the “crack saturation” – see page 19 ¶ 2: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.” wherein Sgambittera, as cited above teaches that this representation from the finite element model as shown is a function of the applied load [see figure 12, i.e. more cracks form as time and load increase], and is a function of the crack density and crack spacing as “the size of the RVE [in the model]...is the inverse of crack density [i.e. the crack spacing]” (page 10, as cited above –see above for more details)
	and output the visual representation of the composite filler material to a display device for the user.  (Sgambittera, figures 13-14 as cited above teaches this, i.e. these are visual representations from the display device reproduced in Sgambittera to show the results)

Sgambittera does not explicitly teach:
average spacing

Lee teaches:
average spacing (Lee, abstract, teaches a “shear lag analysis” [i.e. Lee is a solution for “Shear lag...available in the literature” as per Sgambittera page 10 which is used for or in other words, Lee teaches using an “average crack density” for the shear lag model – wherein the inverse of this results in the “average” of the “crack spacing”, as taught both within Lee and suggested by Sgambittera’s “inverse of crack density”, i.e. Lee teaches a method to obtain the “average crack density” the inverse of this is the average crack spacing 
in addition for compact prosecution: Lee teaches the majority of the disclosed equations which underlie the exemplary form of several claim limitations– see at least Lee equations 7, 18(a), 18(b), and  19, see the instant specification equations 1-8, specifically: for more clarification on the model see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. equation. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), equation 3  in the instant specification is contains equation 14 of Lee,  equation 4-5 in the instant specification is similar to equation 19 in Lee (see the equation 19, then see the equation at the top of page 1232),  equation 6 in the instant spec is substantially similar to Lee page 1231 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera on a finite element model for composite progressive cracking simulation which uses the crack density calculated from a shear lag model to set “the size of the RVE” based on a shear-lag model’s “crack density” (Sgambittera, pages 9-10, as cited above) with the teachings from Lee on shear lag model  which “The proposed theory can be used as a basis for development of a damage accumulation model.” (Lee, abstract, e.g. Sgambittera’s damage accumulation model”).
The motivation to combine would have been that “The present theory, by its ability to predict transverse matrix crack multiplication continuously as a function of applied load, can also predict damage growth as a function of load cycles under fatigue conditions by using the S-N curves for the constituent plies as an input. Thus, the present theory can form the basis for development of a damage accumulation model.” (Lee, page 1242).
In addition, the KSR rationale of “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way” is additionally applied – see MPEP §2143:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  - see Sgambittera, page 10, ¶ 2 
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;  - Lee, see the abstract, this is a comparable method to Sgambittera’s shear lag solutions that were already “available” 
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and  - yes, the improvement from Lee improves upon the shear lag model in the manner set forth in Lee – this could have been applied to Sgambittera as the shear lag model used and this would have been predictable as per Lee’s abstract: “The proposed theory can be used as a basis for development of a damage accumulation model.” – i.e. Lee predicted such a use explicitly in the abstract and page 1242. 


Regarding Claim 21.
Sgambittera teaches: 
	The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to generate the visual representation of the composite filler material as a computer model of the composite filler material. (Sgambittera, as cited above – see §4, see figures 13-14, see the general 

Regarding Claim 22.
Sgambittera, as taken in combination with Lee, teaches: 
	The non-transitory computer-readable medium of claim 20, wherein the one or more parameters comprise one or more of:
a total number of cracks for the composite filler material; (Sgambittera, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.” – i.e. the total number of cracks from “experimental crack density” is used to adjust “the model results” – the crack density, as per at least figure 6, is given in “cracks/mm”, i.e. the total number of cracks per mm)
a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material; (Sgambittera, figure 13 shows this – the cracks (in the yellow for their density for the “crack initiation” are between the opposing sides [example of opposing surfaces], in addition for a second embodiment see Sgambittera figure 5 – the “RVE” is between other “Homogenized laminae”, i.e. the exterior surfaces of the other laminae, for a third embodiment: see Lee figures 1 and 4 – these are similar to Sgambittera figure 5 in that figure 1 of Lee shows the laminate wherein the ply for the crack is between two other lays (0 degree layers for Lee), and figure 4 of Lee shows the cracks in the 90 degree layer between these 0 degree layers
	a distribution of the cracks in the composite filler material; (Sgambittera, figure 6- the crack density is in cracks/mm, i.e. this parameter describes the distribution of the cracks - also for a second embodiment of this limitation see Lee as cited above, including page 1239-40 ¶ 1 which teaches: “The axial modulus normalized by the axial modulus of the undamaged laminate is plotted against the normalized transverse crack density. The latter was obtained by multiplying the thickness of the 90° layer by the number of cracks per unit length.” which provides a second example of this, in this case the measured crack density is “normalized”, and for a third embodiment of this limitation: Lee, page 1226, last paragraph: “The analysis is not limited to uniform crack spacing and makes use of the average crack density.” – i.e. the uniformity, or non-uniformity is a third embodiment of a parameter for the crack distribution
	and a width measurement for one or more of the cracks in the composite filler material. (Sgambittera, § 5 ¶ 1 – the crack density measured is the “cracks/mm”, i.e. for every mm of 

Regarding Claim 23.
Sgambittera teaches: 
	The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to calculate a distribution for the cracks in the composite filler material. (Sgambittera, figures 13-14 show the distribution of the cracks in the composite filler material that are calculated by Sgambittera’s method as a function of time and load, i.e. page 19: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.”)


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013

Regarding Claim 24.
Sgambittera, as modified above, does not explicitly teach:
	The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to calculate a length for at least one of the cracks in the composite filler material. 

Meer teaches:
The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to calculate a length for at least one of the cracks in the composite filler material.  (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure. Specifically, the study investigates under what conditions a finite element model with cohesive X-FEM cracks can reproduce the in situ effect for the ply strength. It is shown that it is possible to do so with a single element across the thickness of the ply, provided that the interface stiffness is properly selected. The optimal value for this interface stiffness is analytical shear lag model.” – in other words, this is similar to Sgambittera in that this is another finite element model for progressive cracking of composites based on a shear lag model, e.g. Lee’s – then see figure 10 – Meer is simulating the progressive crack of the composites wherein Meer’s model, based on a shear lag model, simulates the length of the composite and the crack propagation along the length, in addition to across the width (e.g., Sgambittera figures 13-14)  – this includes calculating the length of the cracks as shown in figure 10 which is “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” 
to clarify: Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – further see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] – in other words, as taught and visibly shown, Meer calculates the length of each crack and shows the results of this calculation such as per the “Four snapshots” for various “applied stress level[s]” (caption of figure 10)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sgambittera, as modified above, on system for modelling progressive cracking of composites using a finite element model based 
 The motivation to combine would have been that “[crack] Initiation away from the defect is not observed in the simulations with thicker plies, because there the stress concentration near the free edge is too weak” (Meer, page 3313, col. 1, ¶ 1) wherein page 3308, col. 2, ¶ 3 clarifies “The cracks then grow from these nuclei, first through the thickness of the ply and subsequently in the longitudinal direction” – in other words, Meer would have enabled Sgambittera’s system to simulate the longitudinal crack propagation in “thicker piles” wherein the progressive crack growth includes both through thickness cracking and then “subsequently in the longitudinal direction”.  

Double Patenting – Application # 16/207,254
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 6, 8-12, 15, 17-18, 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18, 20 of copending Application No. 16/207,254 in view of  Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 

Claim 1, and the dependents thereof, of the instant is treated as representative, claim 1 of the ‘254, and the dependents thereof, is treated as representative. The other parallel claims are rejected under a similar rationale.

This is a provisional nonstatutory double patenting rejection.

For the distinctions between claim 1 of the instant and claim 1 of the ‘254 application, the following distinctions would have been obvious to a skilled person in the art:
The instant claim 1 recites a step of “obtaining...” for calculating a crack density and spacing require – this would have obvious in view of the ‘254 limitations of calculating a “spacing requirement” wherein this is based on a “crack density requirement” and wherein the ‘254 later recites that the “computer model” has “loads to be applied” such as to indicate the “predicted cracks”, and then see claims 8-9 of the ‘254 – it would have been obvious that the computer model includes obtaining the “ILS” “strength” wherein the model calculates the predicted cracks as a function of the ILS strength [example of obtained parameters], the spacing requirement, the crack density requirement, and the “one or more loads to be applied” – i.e. these claims are obvious variants of each other to a skilled artisan
The step of calculating an estimated crack density in claim 1 of the instant is an obvious variant of the “computer model” which “indicates the predicted cracks” of the ‘254, i.e. the model includes a calculation of the estimated crack density, e.g. see claim 9 which 
The contingent limitations in the instant would have been obvious in view of the ‘254 – i.e. in the ‘254, claim 9 has a contingent limitation for generating “a refined computer model” based on “determining that the density of the predicted cracks does not match the baseline crack density;”

There is an additional distinction in claim 1 of the instant of the “visual representation” “and output the visual representation of the composite filler material to a display device for the user.” wherein these are recited in the instant as contingent limitations.

This distinction would have been obvious over the ‘254 claimed invention in claims 1, 8-9 taken in view of  Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 

Sgambittera teaches:
...and output the visual representation of the composite filler material to a display device for the user. (Sgambittera, abstract, teaches a model for progressive cracking in composites – then see figures 13-14 which provide examples of visual representations of the progressive cracking in the composite, and see §5 ¶ 1 of Sgambittera for the contingency, i.e. Sgambittera generates and outputs the visual representation once a “best fit” between the modelled crack density and a measured baseline crack density is obtained)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘254 invention with the teachings from Sgambittera on a similar invention which includes outputting visual representations from a computer model of progressive cracking based using crack density from a shear lag model for a finite element model (see § 4 of Sgambittera). The motivation to combine would have been that Sgambittera system provides “Excellent predictions” wherein “it is shown that the proposed formulation and its implementation are able to predict damage initiation and evolution for complex shell structures, and thus useful for practical engineering analysis.” – Sgambittera, § 6.

For claim 20 of the ‘254, and claim 20 of the instant there is an additional distinction: claim 20 of the ‘254 does not have parallel dependent claims to claims 8-9 of the ‘254.
As such, for the instant claim 20 this would have been found to be obvious to a skilled person because:
1) Claims 1, 8-9 of the ‘254 wherein the distinction of statutory category would have been obvious to a skilled person, i.e. a computer uses a computer-readable medium 
2) And claim 20 of the ‘254 in view of Sgambittera § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed  finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since 

Application # 16/207,311
Application # 16/207,254
Regarding Claim 1

	A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
	based on at least one of the one or more parameters:
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
	and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold:
	2 of 15Application Ser. No. 16/207311generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
and processing circuitry operatively connected to the communication interface circuit and configured to:
	selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an average spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to:
	determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement;
	responsive to determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement and one or more residual stress values;
	and responsive to determining that the residual stress is not to be included, calculate the spacing requirement based on the crack density requirement;
	2 of 14Application Ser. No. 16/207254Client Docket No. 18-1226-US-NPgenerate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the s predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the computer model for a user. 

Regarding Claim 8

	The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material. 

Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 


Regarding Claim 8

	The computer of claim 1, wherein the composite filler material comprises a noodle. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:


Regarding Claim 9

	The computer of claim 1, wherein the composite filler material comprises a crossply filler material having a plurality of layers. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:

The use of a crossply composite would have been obvious in view of claim 1 recitation of a “composite filler material” to a skilled person

Regarding Claim 24

	The computer of claim 1, wherein responsive to determining that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, the processing circuitry is further configured to, iteratively:
	increase an interlaminar shear (ILS) strength of the composite filler material;
	and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. 


Regarding Claim 8

	The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material. 
Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 



Regarding Claim 25

The computer of claim 25, wherein the processing circuitry is further configured to generate the visual representation of the composite filler material responsive to determining that 8 of 15Application Ser. No. 16/207311the recalculated estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within the predetermined threshold.

Regarding Claim 8

The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material. 
Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 




Regarding Claim 2
Sgambittera teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to the generate visual representation of the composite filler material as a computer model of the composite filler material. (Sgambittera, as cited above § 5 ¶ 1 and figures 13-14, also see the claimed invention of the ‘254 for the computer model, and Sgambittera as cited above also teaches a computer model)

Regarding Claim 3
Sgambittera teaches: 
	The computer of claim 1, wherein the one or more parameters comprise one or more of:
a total number of cracks for the composite filler material; (Sgambittera, § 5 ¶ 1: “In the first part of this section, predictions obtained with the proposed finite element formulation are presented and compared with experimental data from the literature for several laminate stacking sequences and three types of composites [14, 22, 40]. The material properties are summarized in Table 1. Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.” – i.e. the total number of cracks from “experimental crack density” is used to adjust “the model results” – the crack density, as per at least figure 6, is given in “cracks/mm”, i.e. the total number of cracks per mm)
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material; (Sgambittera, figure 13 shows this – the cracks (in the yellow for their density for the “crack initiation” are between the opposing sides [example of opposing surfaces], in addition for a second embodiment see Sgambittera figure 5 – the “RVE” is between other “Homogenized laminae”, i.e. the exterior surfaces of the other laminae
	a distribution of the cracks in the composite filler material; (Sgambittera, figure 6- the crack density is in cracks/mm, i.e. this parameter describes the distribution of the cracks 	and a width measurement for one or more of the cracks in the composite filler material. 


Regarding Claim 6
Sgambittera teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to calculate a distribution for the cracks in the composite filler material.  (Sgambittera, figures 13-14 show the distribution of the cracks in the composite filler material that are calculated by Sgambittera’s method as a function of time and load, i.e. page 19: “The first element that damages is shown in Figure 13, corresponding to point A in Figure 12. Crack saturation is shown in Figure 14, corresponding to point B in Figure 12.”)

Claim 7, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-9, 10, 17-18 of copending Application No. 16/207,254 in view of Sgambittera et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
	Claim 7 of the instant is treated as representative of claim 16, claim 16 is rejected under a similar rationale as claim 7 of the instant. 

Regarding Claim 7
The claimed invention of the ‘254 taken in combination with Sgambittera does not explicitly teach:
	The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material. 

Meer teaches: 
The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material. (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure. Specifically, the study investigates under what conditions a finite element model with cohesive X-FEM cracks can reproduce the in situ effect for the ply strength. analytical shear lag model.” – in other words, this is similar to Sgambittera in that this is another finite element model for progressive cracking of composites based on a shear lag model– then see figure 10 – Meer is simulating the progressive crack of the composites wherein Meer’s model, based on a shear lag model, simulates the length of the composite and the crack propagation along the length, in addition to across the width (e.g., Sgambittera figures 13-14)  – this includes calculating the length of the cracks as shown in figure 10 which is “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” 
to clarify: Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – further see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] – in other words, as taught and visibly shown, Meer calculates the length of each crack and shows the results of this calculation such as per the “Four snapshots” for various “applied stress level[s]” (caption of figure 10)


 The motivation to combine would have been that “[crack] Initiation away from the defect is not observed in the simulations with thicker plies, because there the stress concentration near the free edge is too weak” (Meer, page 3313, col. 1, ¶ 1) wherein page 3308, col. 2, ¶ 3 clarifies “The cracks then grow from these nuclei, first through the thickness of the ply and subsequently in the longitudinal direction” – in other words, Meer would have enabled Sgambittera’s system to simulate the longitudinal crack propagation in “thicker piles” wherein the progressive crack growth includes both through thickness cracking and then “subsequently in the longitudinal direction”.  


Regarding Claim 19
The claimed invention of the ‘254 taken in combination with Sgambittera does not explicitly teach:
	The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material. 


The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material.  (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure. Specifically, the study investigates under what conditions a finite element model with cohesive X-FEM cracks can reproduce the in situ effect for the ply strength. It is shown that it is possible to do so with a single element across the thickness of the ply, provided that the interface stiffness is properly selected. The optimal value for this interface stiffness is derived with an analytical shear lag model.” – in other words, this is similar to Sgambittera in that this is another finite element model for progressive cracking of composites based on a shear lag model, e.g. Lee’s – then see figure 10 – Meer is simulating the progressive crack of the composites wherein Meer’s model, based on a shear lag model, simulates the length of the composite and the crack propagation along the length, in addition to across the width (e.g., Sgambittera figures 13-14)  – this includes calculating the length of the cracks as shown in figure 10 which is “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” 
in regards to this including the calculation of the transverse tensile strength – see § 2 of Meer equations 5-6 wherein these are described as: “Because through-thickness propagation always precedes longitudinal propagation,...Therefore, for uniaxial tension loading, the stress level related to longitudinal crack propagation can be expressed as:...Crack propagation in the longitudinal direction is stable, because the stress level in Eq. (5) does not depend on the crack transverse tensile stress has to exceed ...;...Therefore, Eq. (3) represents the in situ strength for thick plies, while Eq. (5) represents the thin ply in situ strength. However, Eq. (3) cannot be used directly to determine the in situ strength of thick plies because dc is unknown. Therefore, Dvorak and Laws (1987) proposed to relate the thick ply in situ strength to the transverse tensile strength measured on an unconstrained unidirectional ply” – in other words, part of determining the longitudinal propagation of the crack is the calculation of the “transverse tensile strength” such as for a “thick ply”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘254 in combination with Sgambittera, as modified above, on system for modelling progressive cracking of composites using a finite element model based on a shear lag model with the teachings from Meer on a similar such system wherein Meer teaches also calculating the longitudinal propagation of the cracks.
 The motivation to combine would have been that “[crack] Initiation away from the defect is not observed in the simulations with thicker plies, because there the stress concentration near the free edge is too weak” (Meer, page 3313, col. 1, ¶ 1) wherein page 3308, col. 2, ¶ 3 clarifies “The cracks then grow from these nuclei, first through the thickness of the ply and subsequently in the longitudinal direction” – in other words, Meer would have enabled Sgambittera’s system to simulate the longitudinal crack propagation in “thicker piles” 


Double Patenting – Application # 16/207,281
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 8-12, 15, 17-18, 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 20 of copending Application No. 16/207,281  
This is a provisional nonstatutory double patenting rejection.

For the distinctions between claim 1 of the instant and claim 1 of the ‘281 application, the following distinctions would have been obvious to a skilled person in the art:
The instant step of obtaining parameters for the calculations – this step would have been obvious in view of the ‘281’s recitations of an obtained “actual crack density” as well as the obtained “ILS” strength – in terms of the applied load, this would have been obvious in view 
The instant step for calculating a crack density – this would have been obvious in view of the ‘281’s density requirement determination 
The instant step of outputting a visual representation – the ‘281 recites outputting a computer model to a user, a skilled person would have found it obvious to include outputting a visual representation of the computer model

Application # 16/207,311
Application # 16/207,281
Regarding Claim 1

	A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
	based on at least one of the one or more parameters:
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
	and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;
determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold:
	2 of 15Application Ser. No. 16/207311generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;
	calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;
	generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to:
	2 of 15Application Ser. No. 16/207281 Attorney Docket No. 7474-186 Client Docket No. 18-1226-US-NP[2] determine a density requirement for predicted cracks in the connection interface, wherein the density requirement defines a number of the predicted cracks in the connection interface per unit area;
	responsive to determining that the density requirement matches the actual crack density to within a predetermined threshold, generate the computer model based on the ILS strength of the connection interface;
	and responsive to determining that the density requirement does not match the actual crack density to within the predetermined threshold:
modify the ILS strength of the connection interface such that the density requirement does match the actual crack density to within the predetermined threshold;
	and generate the computer model based on the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 


Regarding Claim 2

	The computer of claim 1, wherein the processing circuitry is further configured to the generate visual representation of the composite filler material as a computer model of the composite filler material. 

Regarding Claim 1

	...and generate the computer model based on the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 

Regarding Claim 3

The computer of claim 1, wherein the one or more parameters comprise one or more of:
	a total number of cracks for the composite filler material;
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material;
	a distribution of the cracks in the composite filler material;
	and a width measurement for one or more of the cracks in the composite filler material. 
 


Regarding Claim 1

obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;

Regarding Claim 6

The computer of claim 1, wherein the processing circuitry is further configured to calculate a distribution for the cracks in the composite filler material. 


Regarding Claim 1

generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to:
	2 of 15Application Ser. No. 16/207281 Attorney Docket No. 7474-186 Client Docket No. 18-1226-US-NP[2] determine a density requirement for predicted cracks in the connection interface, wherein the density requirement defines a number of the predicted cracks in the connection interface per unit area;


Regarding Claim 8

The computer of claim 1, wherein the composite filler material comprises a noodle. 


Regarding Claim 1

A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:

Regarding Claim 9

	The computer of claim 1, wherein the composite filler material comprises a crossply filler material having a plurality of layers. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:


The use of a crossply composite would have been obvious in view of claim 1 recitation of a “composite filler material” to a skilled person




Claim 7, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, and 20 of copending Application No. 16/207,254 in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
	Claim 7 of the instant is treated as representative of claim 16, claim 16 is rejected under a similar rationale as claim 7 of the instant. 

Regarding Claim 7
The claimed invention of the ‘281 does not explicitly teach:
	The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material. 

Meer teaches: 
The computer of claim 1, wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material. (Meer, abstract, analytical shear lag model.” -  then see figure 10 – Meer is simulating the progressive crack of the composites wherein Meer’s model, based on a shear lag model, simulates the length of the composite and the crack propagation along the length, in addition to across the width – this includes calculating the length of the cracks as shown in figure 10 which is “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” 
to clarify: Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – further see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] – in other words, as taught and visibly shown, Meer calculates the length of each crack and shows the results of this calculation such as per the “Four snapshots” for various “applied stress level[s]” (caption of figure 10)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘281 on system for modelling progressive cracking of composites with the teachings from Meer on a similar such system wherein Meer teaches also calculating the longitudinal propagation of the cracks.
 The motivation to combine would have been that “[crack] Initiation away from the defect is not observed in the simulations with thicker plies, because there the stress concentration near the free edge is too weak” (Meer, page 3313, col. 1, ¶ 1) wherein page 3308, col. 2, ¶ 3 clarifies “The cracks then grow from these nuclei, first through the thickness of the ply and subsequently in the longitudinal direction” – in other words, Meer would have enabled Sgambittera’s system to simulate the longitudinal crack propagation in “thicker piles” wherein the progressive crack growth includes both through thickness cracking and then “subsequently in the longitudinal direction”.  


Regarding Claim 19
The claimed invention of the ‘281 does not explicitly teach:
	The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material. 

Meer teaches:
The method of claim 1, further comprising calculating the transverse tensile strength of the composite filler material.  (Meer, abstract, teaches: “This study aims to bridge the gap between classical understanding of transverse cracking in cross-ply laminates and recent computational methods for the modeling of progressive laminate failure. Specifically, the study investigates under what conditions a finite element model with cohesive X-FEM cracks can reproduce the in situ effect for the ply strength. It is shown that it is possible to do so with a single element across the thickness of the ply, provided that the interface stiffness is properly selected. The optimal value for this interface stiffness is derived with an analytical shear lag model.” - then see figure 10 – Meer is simulating the progressive crack of the composites wherein Meer’s model, based on a shear lag model, simulates the length of the composite and the crack propagation along the length, in addition to across the width – this includes calculating the length of the cracks as shown in figure 10 which is “Four snapshots [examples] from a progressive damage analysis” and generating a visual representation of the results of this calculation during the “progressive damage analysis” 
in regards to this including the calculation of the transverse tensile strength – see § 2 of Meer equations 5-6 wherein these are described as: “Because through-thickness propagation always precedes longitudinal propagation,...Therefore, for uniaxial tension loading, the stress level related to longitudinal crack propagation can be expressed as:...Crack propagation in the longitudinal direction is stable, because the stress level in Eq. (5) does not depend on the crack length”...”In order to form a complete matrix crack, the averaged transverse tensile stress has to exceed ...;...Therefore, Eq. (3) represents the in situ strength for thick plies, while Eq. (5) represents the thin ply in situ strength. However, Eq. (3) cannot be used directly to determine in situ strength of thick plies because dc is unknown. Therefore, Dvorak and Laws (1987) proposed to relate the thick ply in situ strength to the transverse tensile strength measured on an unconstrained unidirectional ply” – in other words, part of determining the longitudinal propagation of the crack is the calculation of the “transverse tensile strength” such as for a “thick ply”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘281 on system for modelling progressive cracking of composites with the teachings from Meer on a similar such system wherein Meer teaches also calculating the longitudinal propagation of the cracks.
 The motivation to combine would have been that “[crack] Initiation away from the defect is not observed in the simulations with thicker plies, because there the stress concentration near the free edge is too weak” (Meer, page 3313, col. 1, ¶ 1) wherein page 3308, col. 2, ¶ 3 clarifies “The cracks then grow from these nuclei, first through the thickness of the ply and subsequently in the longitudinal direction” – in other words, Meer would have enabled Sgambittera’s system to simulate the longitudinal crack propagation in “thicker piles” wherein the progressive crack growth includes both through thickness cracking and then “subsequently in the longitudinal direction”.  


Conclusion

Tay et al., “Progressive Failure Analysis of Composites”, 2008 – this is a review article on progressive cracking of composites such as for the “aircraft industry” – see the abstract
Winsom, “Modelling discrete failures in composites with interface elements”, 2010 – this is a review article on modelling progressive cracking in composites using the “cohesive zone interface” technique  - see page 797 col. 1 for a discussion of “interlaminar shear strength” combined with the lengths of the cracks – see figure 7 for modelling a “noodle” of a “T-section” with a finite element model, i.e. “Davies et al. analysed delamination within a bonded T-section stiffener and noodle using a 2D slice model [25] and were able to model the way cracks initiated and propagated in different locations in the joint, including within the noodle, at the interface with the flange and web and in the fillet radii, as shown in Fig. 7.”
Xiao et al., “Progressive damage and delamination in plain weave S-2 glass/SC-15 composites under quasi-static punch-shear loading”, 2007  - see §4.2 for a discussion on “Interlaminar shear strength” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147